*889Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Sawyer petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion filed under 28 U.S.C. § 2255 (2006). He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that on April 8, 2009, 2009 WL 960687, the district court filed a memorandum opinion and entered an order denying the § 2255 motion and dismissing with prejudice. Accordingly, because the district court has recently decided Sawyer’s case, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.